Title: To Thomas Jefferson from J. le Blanc, 4 June 1805
From: Blanc, J. le
To: Jefferson, Thomas


                  
                     Newyork 4. Juin 1805.
                  
                  J’ai l’honneur de transmêttre à Votre Excellence cette lettre, avec prière de vouloir bien y porter toute votre attention.
                  Créol de la Martinique, j’arrivais à new york il y a quelques mois, afin de me rendre en france près de ma famille (sieurs et dames de Lapagerie,) d’où je devois faire ma résidence perpétuèle. Au mois de novembre je me rendis a philadelphie afin de me rendre à Baltimore, et de là, me rendre à ma destination, arreté dans cette première ville, par une maladie que je fis; je me vis contraint de suspendre mon voyage, pour le printems. Mais, au mois de May de cette année, je fûs arrêté par un ordre du gouverneur de newyork, soupconné de Crime de faux par moi émané, je fûs donc traduit dans les prisons de cette ville, d’où j’ai l’honneur de vous adresser la présente.
                  Vous sentez, et votre Excellence juge qu’après six mois d’absence d’une ville, il est hodieux de se voir injurié de cette manière. Engagé à donner Connoissance à votre Excellence de cette affaire, j’ai hésité à le faire, parce que je croyois véritablement que lorsque l’on est innocent, l’on est de suite mis à l’abri des imprècations, et des outrages. Mais, présenté au tribunal, la tournure de la longueur que prend cette affaire, me force à reclamer de votre Excellence mes droits, comme fesant partie de la famille Impériale.
                  Mr. L’attorney Général sait très bien à qui j’appartient; puisqu’il la annoncé aux juges; mais, il paroit que Mr. L’attorney Général, ignore qu’il n’a aucuns droits sur moi, et que c’est à ma famille seule à me juger, si je suis coupable. Voila Vôtre Excellence, mes droits, voila je pense ce qu’elle sait mieux que tout autre.
                  Le tort que j’ai eu, dit-on: est celui de ne m’êttre point fait connoitre dès l’instant de mon arrivée en cette ville; Qu’avai-je besoin de le faire, tout le monde qui me connoit sait à qui je suis; et au reste pour quoi le faire, lorsqu’en l’an 1798, venant de france en cette ville pour me rendre à la Martinique, j’ai vû dans le Marcantyle advertiser, ma Cousine (Madame Bonaparte) être traité de Mulatresse, et que même Mr. de Maret releva cette injure. Lorsque je vois tous les jours des imprècations Contre sa Majestée Napoléon, et toute ma famille remplir les feuilles des Gazetiers. Or j’ai l’honneur de demander à votre Excellence, s’il y a avantage en pareil Cas à s’annoncer, et à se dire être de la Branche, que l’on méprise; puisque ceux qui l’ont faits, s’en sont repentis par la suite.
                  Voila, Votre Excellence je le repête mes droits, et c’est en elle seule que j’attends protection à leurs reclamations. Agréé donc Votre excellence, examiner si la juridiction de ce pays, peut prendre sur elle de me juger; ce dont je suis assuré du contraire; et donner vos ordres afin que Monsr. L’attorney Général, sache le point où commence ses droits, et ou finit son devoir.
                  J’ôse espérer de Votre Excellence qu’elle voudra bien, m’honorer de sa réponse. Et me Croire avec tout le respect, et la vénération qui lui est dûe. De sa bienveillance Le très Humble, et très Obéissant Serviteur.
                  
                     J: Athanasius Le Blanc 
                     
                  
               